 MALCOLM KONNER CHEVROLET, INC.,ETC.541Malcolm Konner Chevrolet, Inc., and Konner Chevrolet, Inc.andGeorge GibsonandAmalgamated Local Union 355, Partyto the ContractAmalgamated Local Union 355andGeorge F. GibsonandMal-colm Konner Chevrolet,Inc.,and Konner Chevrolet, Inc.,Party tothe Contract.Cases Nos. 22-CA-1282 and 22-CB-527.''larch 18, 1963DECISION AND ORDEROn November 9, 1962, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.He also found that the Respondentshad not engaged in certain other alleged unfair labor practices andrecommended dismissal of these allegations of the complaint.There-after, the Respondents and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in these cases, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, except as noted below.'ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder with the modifications noted below 2'The Trial Examinerfound,and we agree,thatRespondentDonner Chevrolet, Inc.,gave unlawful assistance to Respondent Local 355 by soliciting membershipfor it, andalso coercively interrogated its employees as to whether they had signedor circulated apetition stating that they did not wish to be represented by Local 355, and unlawfullydischarged employee Gibson for opposing Local 355.We shallenter our usual order insuch circumstances,which the TrialExaminer neglectedto do, thattheRespondentEmployer withdraw and withhold recognition from, and cease giving effect to its con-tracts with, the Respondent Union, unless and until the Union has been certified by theBoard.See, e.g., A.C. SmithCorporation, GraniteCity Plant,132 NLRB 339;TrentonManufacturingand Distributing Company,129NLRB 797.2Change paragraph (d) in section B, subsection 1, to paragraph (e)and substitutetherefor the following paragraph (d), and make a similar additionto the counterpartthereof in Appendix B:(d)Recognizing or bargaining with Local 355 as the collective-bargaining agentof its shopworkers and salesmen,and performing,enforcing,or giving effect to itscontractsof June 30,1962, with Local 355,or any modification,supplement,renewal,141 NLRB No. 43. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon two separate charges filed by George F. Gibson on June 19, 1962,' theGeneral Counsel of the National Labor Relations Board, by the Regional Directorfor the Twenty-second Region (Newark, New Jersey), issued his consolidated com-plaint,dated August 3, 1962,2 against Malcolm Konner Chevrolet, Inc., and KonnerChevrolet, Inc.(Case No. 22-CA-1282), and Amalgamated Local Union 355 (CaseNo. 22-CB-527).As amended, said complaint in substance alleges that Respond-ent Employers have engaged in and are engaging in conduct forbidden by Section8(a)(1), (2), (3), and (4) of the National Labor Relations Act, herein called theAct, and that Respondent Local 355 has engaged in and is engaging in conductproscribed by Section 8(b) (1) (A) and (2) of the Act.Respondent Employers andRespondent Union each filed an answer which, as amended at the trial, admittedsome facts but denied committing any unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner James V. Con-stantine at Newark, New Jersey, on September 4 and 5.All parties were repre-sented at and participated in the hearing, and were given and availed themselves ofan opportunity to adduce evidence, to examine and cross-examine witnesses, andto offer oral argument.The parties were also granted the right to file briefs.Re-spondent Employers have submitted briefs.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT EMPLOYERSMalcolm Konner Chevrolet, Inc., a New Jersey corporation, was engaged untilJune 4 at Caldwell, New Jersey, as a franchised dealer for new and used Chevroletcars.Itspresident and treasurer is Malcolm Konner, its secretary is Malcolm'swife, Florence, and its only stockholders are said Malcolm and Florence Konner.As hereinafter found, this corporation went out of business and was succeeded onJune 4 by Malcolm Konner Chevrolet Corp. at Paramus, New Jersey, and that thelatter is owned and operated by the former's stockholders.Both corporations en-gaged in the business of selling at retail automobiles, automobile parts, and relatedproductsDuring the year preceding June 4 Malcolm Konner Chevrolet, Inc., soldproducts valued in excess of $500.000 and received goods valued in excess of $50,000directly from points outside the State of New Jersey. I find that Malcolm KonnerChevrolet, Inc., is engaged in commerce as defined in Section 2(6) and (7) of theAct and that it will effectuate the purposes of the Act to assert jurisdiction over itand its successor.Konner Chevrolet, Inc., a New Jersey corporation, was engaged at Pine Brook,New Jersey, until June 4 as a franchised dealer for Chevrolet cars, both new andused.On June 4 it moved to Caldwell, New Jersey. Its president is MitchellKonner, a brother of Malcolm Konner, and its stockholders are said Mitchell, hiswife, and Jacob Konner, his father.As hereinafter narrated, I have found thatKonner Chevrolet, Inc , as a separate corporation, is neither integrated with nor asuccessor to Malcolm Konner Chevrolet, Inc.Konner Chevrolet, Inc., is engagedin the business of selling at retail automobiles, automobile parts, and related products.or extension thereof, unless and until Local 355 has been duly certified by theNational Labor Relations Board as the exclusive representative of said employees.Change paragraphs (c) and (d) in section B, subsection 2, to (d) and (e), respec-tively, and add the following new paragraph (c), andmake a similar addition to thecounterpart thereof in Appendix B:(c)Withdraw and withhold all recognition from Local 355 as the collective-bargaining representative of its shop workers and salesmen, unless and until Local 355shall have been certified by the National Labor Relations Board as the exclusiverepresentative of such employees.Change section C, subsection 1, paragraph (b), to read as follows:Enforcing or maintaining in effect its collective-bargaining contracts, or any supple-ment, extension to, or modification of said contracts, with Malcolm Konner Chevrolet,Inc . Konner Chevrolet, Inc , and any successor to Malcolm Konner Chevrolet, Inc ,or Konner Chevrolet, Inc.3The charges in Case No.22-CA-1282 were amended on June 25 and July 18.2All events mentioned hereafter occurred in 1962 except as otherwise stated. MALCOLM KONNER CHEVROLET, INC., ETC.543During the year ending June 1962, Konner Chevrolet, Inc., sold products valuedin excess of $500,000, and received goods valued in excess of $50,000 directly frompoints outside the State of New Jersey. I find that Konner Chevrolet, Inc., is en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert jurisdiction over it.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Local Union 355, herein called the Union or Local 355, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESMany of the factualissueswere in dispute.Wheredispute exists,ithas beenresolvedin accordancewith my evaluation of the credibilityof the witnesses andthe moreprobableinferencesfrom the evidence.The followingfindings are basedon the credited evidence.A. The relationship between Respondent CorporationsMalcolm Konner as an individual has been a General Motors franchised dealersince 1935.According to him, General Motors has adopted as a policy (1) notto grant more than one franchise to a dealer, and (2) the holder of a franchise,known as the "principal," must be a specific individual regardless of whether heconducts the business as a sole proprietor, through a corporation, or otherwise.Malcolm was the designated principal in the franchise which he operated at Cald-well, New Jersey, through Malcolm Konner Chevrolet, Inc., as the franchised dealer.At sometime in 1959, Malcolm applied for a Chevrolet dealer's franchise in Paramus,New Jersey.As a condition to approving this, Malcolm testified, General Motorsinsisted that Malcolm "cancel" the dealership in Caldwell.On June 4 he obtainedthe Paramus franchise, but contemporaneously with it Malcolm signed a paper"cancelling out" the dealership of Malcolm Konner Chevrolet, Inc., at Caldwell.As a result of acquiring a franchise in Paramus naming him as the "principal,"Malcolm formed a new corporation to become the franchised dealer and to run thebusiness at this new location, because, as he testified, "That was one of Chevrolet'srequirements."The new corporation, organized under the laws of New Jersey, isnamed Malcolm Konner Chevrolet Corporation.Both Malcolm Konner Chevrolet,Inc., and Malcolm Konner Chevrolet Corp. have the same stockholders, officers, anddirectors.Since June 4 Malcolm Konner Chevrolet, Inc., has been in the process of beingliquidated.Its assets have been disposed of as follows: Some automobile parts were"sold" to Malcolm Konner Chevrolet Corp. in Paramus and some were exchangedfor other parts with Konner Chevrolet, Inc., when the latter was located in PineBrook.Automobiles on hand on June 3 were mostly sold to Konner Chevrolet, Inc.,toMalcolm Konner Chevrolet Corp., and to other dealers; some were retained.The real estate in Caldwell occupied by Malcolm Konner Chevrolet, Inc., is ownedin part by Malcolm Konner and his wife, and in part by Malcolm Konner, Inc., aseparate corporation wholly owned by Malcolm Konner and his wife.These ownershad leased such premises to Malcolm Konner Chevrolet, Inc.This lease was "can-celed" on June 4, 1962.The property formerly occupied by Konner Chevrolet, Inc., at Pine Brook is ownedby Te-Kon Realty Corporation, which is not connected with the former in anyway.Te-Kon leased the same to Konner Chevrolet, Inc.The parts owned byKonner Chevrolet, Inc., at Pine Brook were transferred to, exchanged, or sold toMalcolm Konner Chevrolet Corp. in Paramus in return for parts in Caldwell belong-ing to Malcolm Konner Chevrolet, Inc.However, all cars-whether new or used-belonging to Konner Chevrolet, Inc, at Pine Brook, were removed to its new loca-tion in Caldwell .3It occupies the premises vacated by Malcolm Konner Chevrolet,Inc., inCaldwell.When Konner Chevrolet, Inc., moved to Caldwell, it retained abouteight em-ployees and laid off about three or four.One of those laid off, Phil Barish (the salesmanager) is now employed by Malcolm Konner Chevrolet Corp.However,Konner Chevrolet, Inc., when it moved to Caldwell, hired some, but not all, of the8When Mitchell Bonner moved his franchise from Pine Brook to Caldwell, he was firstrequired by General Motors to "cancel out" in Pine Brook.Apparently be was not re-quired to organize a new corporation for this purpose. Ile Is the "principal" named inboth the Pine Brook and the Caldwell franchise. M4DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer employees of Malcolm KonnerChevrolet,Inc.One of these former em-ployees so hired was George F. Gibson; another is Service Manager Joe Medwin.All employees of Malcolm Konner Chevrolet,Inc., except an office girl, werereleased from its employ on June4.The girlwas retained to assist in the liquida-tion of the corporation.Most of those released were hired by Malcolm KonnerChevrolet Corp. or Konner Chevrolet, Inc.Concluding Findings as to the Relationship Between Respondent CorporationsAlthough Malcolm Konner Chevrolet Corp., is a new corporation incorporatedon or about June 4, I find that it is a successor to Malcolm Konner Chevrolet, Inc.This follows from the fact-which I find-that (a) the "principal" owning thefranchise is the same person in both, (b) the stockholders and officers of bothcoporations are identical, (c)Malcolm Konner Chevrolet Corp. was organized bythe same stockholders solely to take over and continue the business of MalcolmKonner Chevrolet, Inc., at a new location, (d) the remaining assets of MalcolmKonner Chevrolet, Inc, were transferred to Malcolm Konner Chevrolet Corp. with-out consideration,4 and (e) some parts of Malcolm Konner Chevrolet, Inc., weretransferred to Konner Chevrolet, Inc., in return for the latter's transferring some,of its parts to Malcolm Konner Chevrolet Corp.On the other hand, I find that Konner Chevrolet, Inc., is not integrated with or asuccessor to Malcolm Konner Chevrolet, Inc.This finding as to nonintegration isbased upon the following factors: (a) no common ownership of stock exists; and(b) thereis not a single commondirector or officer.The fact that the corporationsinvolved are separately owned by brothers and that the brothers to some extentcooperate with each other is insufficient to establish integrationJ.G. RoyandSons Company v. N.L.R.B.,251 F. 2d 771 (C.A. 1).Nor is Konner Chevrolet,Inc., a successor to Malcolm Konner Chevrolet, Inc.While it is true that someexchange of parts and of employees occurred between them, this tookplace as aconvenience when each changed its location and the former moved to the old loca-tionof the latter.This exchange under the circumstances falls short of provingsuccessorship, and I so find.B. The discharge of George F. GibsonGibson was hired as a body and fender mechanic on September 30, 1960, byMalcolm Konner Chevrolet, Inc., in Caldwell, New Jersey.He worked under aservicemanager in charge of the shop workers.However, Joe Medwin, anotherservicemanager who is in charge of new car service, had authority over Gibsonto the limited extent of telling the latter which used cars to work on and what to dowith them.Medwin, whom I find to be a supervisor under Section 2(11) of theAct, was described by Gibson as "General Manager of the place," and boss of thepolishers and all salesmen.Sometime in May, Medwin asked employee Charles W. McMickle to ascertain thesentiment of the employees regarding a union.Medwin added that he "could bringover somebody with the union" if the employees desired a union. Shortly afterthis,also inMay, Medwin called Gibson and another employee to his office.Informing these two employees that the shop "was going to be a unionized shop,"he told each of them to sign a set of three cards which he presented to each ofthem.One card in the set is a standard form of application for membership inLocal 355, another is an application for Blue Cross and Blue Shield (which, it wasstipulated, is "used by [Local 3551 for employees who desire coverage"), and thethird is a standard application form for group insurance in united welfare fund andavailable to employees represented by Local 355 "in various bargaining units."These employees did subscribe thereto.After they had signed,Medwin also told these two employees,in response to aquestion by Gibson about the Union, that there would be no pay raise, that "it wasjust job security," and that a "representative" would soon come there to talk to themen.Finally,Medwin told them that if they did not want the Union they "didnot have to have it."While there, Gibson observed several other employees who4 Although there is testimony that such assets were "sold" by Malcolm Donner Chev-rolet, Inc, to Malcolm Konner Chevrolet Corp., I find that no genuine sale occurred, andthat the situation amounted to no more than a transfer of assets from one of Malcolm'swholly owned corporations to another of his wholly owned corporations.By "whollyowned" I mean completely ownedby Malcolmand his wife. MALCOLM KONNER CHEVROLET, INC., ETC.545entered Medwin's office "to sign their cards."Medwin also spoke to these employ-ees, repeating to them in substance the remarks he had previously made to Gibson.6On the following Monday, Henry Stirt spoke to the mechanics and shopmen inMedwin's office.About 14 employees were present.After introducing himself asthe representative of Local 355,6 he described the benefits which the employees wouldenjoy "in the contract and the insurance we [the employees] were getting."Whensome employees complained to him that the hospitalization plan of Local 355 failedto compare favorably with that which they then had, Stirt stated that he would"clarify it" at a later meeting.As the meeting adjourned Stirt asked Gibson toremain for a discussion.Previously that day Gibson had been selected shopsteward in Medwin's office by the employees.On the next Thursday, Stirt, accompanied by another "member" of Local 355,again spoke to the same group of employees in the rear building of Malcolm KonnerChevrolet, Inc.Medwin also attended. Stirt described the differences betweenthe existing hospitalization policies and those to which the employees would be"changed over."After this meeting, Gibson asked Stirt to have a vote among theemployees on a collective-bargaining contract, as that was their desire.However,Stirt refused.About a week later Gibson again saw Stirt at the plantGibson and two otheremployees asked that Stirt obtain a raise in wages for those on salary, but Stirtreplied that it could not be done until the "present contract" expired.Then in thepresence of a few more employees who had joined the group, Gibson asked Stirtto follow that provision of the constitution of the Union which prescribed that avote be taken on a contract. Stirt replied, "I can't." Stirt then spoke to Gibsonalone in a nearby room to which Stirt invited him.When Gibson told Stirt whatthe men wanted to have included in the contract, Stirt replied that they were pullingGibson's leg, that he, Stirt, did not want to be bothered, and that, if Gibson "con-tinued," he, Gibson, would get himself in trouble.On or about June 1, Local 355 and Malcolm Konner Chevrolet, Inc., executed acollective-bargaining contract.?The next day Stirt gave Gibson a copy of a contractwith "Konner Chevrolet of Caldwell and Paramus, New Jersey," describing it as"the contract of the Union.our [the employees'] contract."When Gibsonagain asked for a vote by employees on the new contract Stirt replied that he couldnot do it, but asked Gibson "to work with" himAfter some discussion relating tothe dissatisfaction of the employees with the new insurance policies, Gibson toldStirt that Gibson and the employees did not think the Union was worth anythingbecause "all he was selling us was insurance, and it wasn't worth it to have a unionin for it."On or about June 6 Gibson telephoned Stirt that the men were dissatisfied withthe contract which Stirt had given him, and again asked that a vote be taken on thecontract.Two days later Stirt came to the shop and listened to the men's com-plaints about their wages.Stirt replied he could do nothing until the "followingcontract."Gibson demanded a vote on the contract, insisting that the constitutionendowed the men with this prerogative.Stirt then called Gibson aside, again warnedhim that he would get into trouble "if he continued this," and repeated his previousrequest that Gibson "work with" him.On or about June 19 Gibson filed charges with the BoardOn that same day,Gibson circulated a petition among the men. Its text stated that its subscribers,employees of Konner Chevrolet, Inc., "hereby want to terminate membership withLocal Union Amalgamated 355 on the grounds of misrepresentation."About 10employees signed it.About 4 p.m. on June 22, John, a service manager of KonnerChevrolet, Inc., laid off Gibson with expressions of regret that he had to do this,that he did not want to be the instrument chosen therefor, and that Gibson wasbeing laid off because work was slow.However, Gibson had not been reprimanded6The following employees also signed a set of three cards at Medwin's request afterMedwin repeated to them substantially the same talk he gave Gibson: Edward Lyckowski,Hugh Grapes, John Bowden. Philip Lipscomb, Donald Richmond, and George HeflebowerRoger Novritalso signedafter being told by another employee that Medwin wanted thisto be done6I find that Stirt, who is secretary-treasurer and a business agent of Local 355, is anagent of said Union within the meaning of Section 2(13) of the Act7Malcolm Konner testified that this contract (his copy of which he had destroyed)was "canceled" and "nullified" on June 4 because on that d.ite the franchise of MalcolmKonner Chevrolet, Inc. at Pine Brook was teiminated and it stopped doing businessAshereinafter narrated, I find that this contract has not been abrogated. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDfor his work at any time.8Gibson was paid as wages 40 percent of the price chargedto customers for his work.However, he was guaranteed a minimum weekly salary,regardless of whether it amounted to 40 percent or less of such charge.Sometimeshe received the minimum salary although he had not performed enough work tomeet this minimum;but he also often produced more work than the minimum.On or about June 20, Medwin, a supervisor of Konner Chevrolet, Inc., askedemployee Lyckowski if he had signed Gibson's petition .9And on or about June 26Malcolm Konner told Lyckowski that Gibson had 15 names on the petition andasked Lyckowski if he had signed it.Concluding Findings as to the Discharge of George F. GibsonIn my opinion,Gibson was discharged for being the instigator and prime moverof (a) the movement to obtain a vote of employees on the collective-bargainingcontract between Malcolm Konner Chevrolet, Inc., and the Union, and (b) thepreparation and circulation of the petition to repudiate the Unionas bargainingagent of the employees of Konner Chevrolet, Inc. I so find. I further find that theUnion caused Konner Chevrolet, Inc., to effect such discharge.These conclusionsare based upon the entire record, including the following facts, all of which I find:(a)Gibson was engaged in protected activity when, as steward, he constantlyasked, and often insisted,that Stirt take a vote regarding the substantive provisionsof the contract.(b)Gibson was active in attempting to dislodge the Union as bargaining repre-sentative after he and the employees became dissatisfied with it and thus becamean instrument of antagonism to both the Union and Konner Chevrolet, Inc.(c)Gibson was the elected job steward of the employees, and, therefore, actedas spokesman and leader of the employees in fulfilling their wishes to correctdistasteful provisions of the contract, especially with respect to insurance benefits.(d)Gibson was discharged precipitately and without prior warning.Moreover,I find that the reason given for his discharge, namely, slow work, was a pretext toconceal the fact that he was actually discharged for his protected activity.While it is true that Gibson did engage in some of the above-described activitieswhile employed by Malcolm Konner Chevrolet, Inc., the evidence nevertheless dis-closes, and I find, the he also engaged in all of them after June 4 when he becamean employee of Konner Chevrolet, Inc., and that Mitchell Konner and SupervisorMedwin knew of Gibson's petition by June 20. I further find that Stirt resentedGibson's attitude toward and actions against the Union and that Stirt not onlysought to dissuade Gibson from them but also warned him that he would get intotrouble on account thereofWhile there is no direct evidence that Stirt expresslyasked for Gibson's dismissal, a reasonable inference may b_- drawn-and I draw it-that (1) Stirt's opposition to Gibson was the efficient cause for Gibson's discharge,(2)Mitchell Konner and Supervisor Medwin became aware of such opposition,and (3) Konner Chevrolet, Inc., discharged Gibson at the request of Stirt becauseof such opposition.In view of the foregoing findings I do not credit the evidence that Gibson wasdischarged because his performance was insufficient to justify his guaranteed weeklywage.It is therefore unnecessary to decide whether Gibson in fact produced enoughto earn his guaranteed weekly wage.Accordingly, I find that Konner Chevrolet, Inc., has discharged Gibson unlawfullyand that the Union has caused such discharge unlawfully.However, I do not findthat Gibson was terminated because he filed charges with the Board.Although itmay be suspicious, the mere fact that Gibson was let go 3 days after he filed chargesis insufficient to show that such filing prompted his discharge.Hence I find thatthis branch of the complaint has not been established.8AlthoughMalcolm Konner testifiedthat bothhe and the service manager"constantlyreprimanded Gibson for the type of work that he was doing," I do not credit this testi-monyNot only did the service manager fail to testify to corroborate this, but this wasnot assigned as the reason for his discharge by Service Manager John. In any event,I find that if his work was poor, it was overlooked by retaining him as an employeeMalcolm also testified that Gibson was reprimanded as a chronic complainer over his pay-checksImake no finding thereon as it was not contended that these complaints moti-vated his discharge.9Medwin also asked,on June 26 or within a few days before or thereafter,the follow-ing employees: Hugh Grapes,John Bowden,and Donald Richmond. On June 20,MitchellKonner asked employee Richmond the same question MALCOLM KONNER CHEVROLET, INC., ETC.547C. The alleged unlawful assistance to and recognition of Local 3551.As to Malcolm Konner Chevrolet, Inc.As found above, in May 1962, Supervisor Joe Medwin solicited membership inLocal 355.This is found to be coercive, even though Medwm told employees that,they did not have to have a union unless they wanted one.The vice of such conductlies in the active solicitation of individual employees in Medwin's office; it is notobliterated by the statement that they were not required to have a union.HenceIfind that it also constitutes unlawful assistance to the Union. Since Medwininterviewed all or nearly all of the employees in the shop, and these employees consti-tutemore than a majority of a unit composed of shop workers and salesmen,10 I-find that any majority which Local 355 may represent is a coerced majority, andthat such coercion existed on June 1, 1962. I also find that Malcolm KonnerChevrolet, Inc., and Local 355 executed a collective-bargaining contract on June 1,1962, covering a unit consisting of "all shop workers and salesmen excluding officeand all others excluded under the Labor-Management Reporting and DisclosureAct," and containing a union-shop clause.AlthoughMalcolm Konner testifiedthat he destroyed this contract on June 4 because Malcolm Konner Chevrolet, Inc.,on that date ceased operations, I find that such contract continued in existence, andthatMalcolm Konner Chevrolet Corp., as the successor to Malcolm Konner Chevro-let, Inc., became a party thereto.This finding flows from the fact that Local 355has not repudiated the contract and that a unilateral rescission is ineffective to-terminate the contract.ilNew England Lead Burning Company,133 NLRB 863.This contract contains a union-security and a checkoff clause.But I find thatthese clauses are illegal and are not saved by the proviso to Section 8(a) (3) becauseI find that the Union obtained its majority by employer assistance "defined in Sec-tion 8(a) of this Act as an unfair labor practice."See Section 8(a) (3).However,no evidence was adduced to show that any fees or dues were collected thereunder.Accordingly, I find that the evidence fails to establish that the checkoff clause wasenforced.2.As to Konner Chevrolet, Inc.On June 30 Konner Chevrolet, Inc., and Local 355 executed two collective-bargaining contracts.One covered "all salesmen" and the other embraced "allshop workers."The General Counsel's complaint does not attack the latter con-tract, so that I make no findings with respect thereto.While the "all salesmen"contract is assailed as illegal because it contains a union-shop clause when the Uniondid not enjoy an uncoerced majority, the evidence offered fails to show such facts.Since the burden of proof on this issue rests on the General Counsel, I find that hehas failed to sustain it.Accordingly, I find that those paragraphs of the complaintattacking this contract must fail for want of proof.There is credible evidence fromemployee Eugene Rudin that late in May, Phil Barish, sales manager for KonnerChevrolet, Inc., asked him to sign an application card for membership in Local 355,and that Barish was doing this "to keep the Teamsters' Union out."There is alsocredible evidence from employee Buster Ledell that early in May, Barish told himthat he had to sign the hospitalization and united welfare fund applications formsof Local 355, and that "when we moved to Caldwell I [Ledell] would join the unionwhen I come up there." I find this evidence, which I credit, falls short of estab-lishing a coerced majority.But it does show-and I find-unlawful solicitation forand assistance to the Union.The General Counsel also alleges that since June 4 Konner Chevrolet, Inc., hasadopted, maintained in effect, and enforced the contract of June 1 between MalcolmKonner Chevrolet, Inc., and Local 355.As I have found that Konner Chevrolet,Inc., is not integrated with or a successor to Malcolm Konner Chevrolet, Inc., itis incumbent on the General Counsel to show affirmatively that Konner Chevrolet,Inc., adopted, maintained in effect, and enforced this contract.But no such evidencehas been adduced.Hence I find that this aspect of the complaint has not beensustained.10 There were about14 shop workers and 5 or 6 salesmenemployed in this unit.u The terms of this contract are substantially set forth in General Counsel's ExhibitNo. 3, a contractbetween "KonnerChevrolet" and Local 355, which I find was given byStirt to Gibsonas a copy containingthe terms of the contract between Local 355 and,Malcolm Konner Chevrolet, Inc.708-006-64-vol. 141-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Other alleged violations1.As found above:(a) Supervisor Joe Medwin and President Malcolm Konner interrogated em-ployees of Malcolm Konner Chevrolet,Inc., as to whether they had signed or cir-culated a petition stating that they did not wish to be represented by Local 355.(b) Joe Medwin solicited the employees of Malcolm Konner Chevrolet, Inc., toexecute applications for membership in Local 355, for hospitalization, and for unitedwelfare fund, on behalf of Local 355.(c) President Mitchell Konner of Konner Chevrolet, Inc., on June 20 asked em-ployee Richmond whether Richmond has signed Gibson's petition, and SupervisorBarish of said Respondent solicited on behalf of Local 355.2.Concluding findings as to the other alleged violationsa.As tointerrogationAlthough interrogation may be unobjectionable when pursued for a lawful objec-tive, none of the facts found herein discloses that the questioning of employees byMedwin and Malcolm Konner and Mitchell Konner sought information for a legiti-mate purpose.Rather it is patent that employees were interrogated to ascertainthe extent of dissatisfiaction with a union which had received the blessings of Malcolmand Mitchell Konner. Such interrogation is coercive and is barred by Section 8(a)(1).I so find.Orkin Exterminating Company, Inc.,136 NLRB399; S. H.Kress & Co.,137 NLRB 1244.N.L.R.B. v. Crystal Laundry & Dry Cleaning Co.,308 F. 2d 626 (C.A. 6), is clearly distinguishable. It is no defense that someemployees so interrogated denied signing the petition; the blemish of such conductemanates from the act of propounding the questions, regardless of the reply orreaction thereto.b.As toassistanceto Local 355By handing out the sets of three cards to employees, Respondent Malcolm KonnerChevrolet, Inc., unlawfully assisted Local 355.Since this conduct is alleged toviolate Section 8(a)(1) only, and not Section 8(a)(2), of the Act, I find that itinterferes with, restrains, and coerces employees contrary to the provision of saidSection 8(a) (1).But I make no finding as to whether it also is forbidden by Section8(a)(2).This conclusion is not undermined by the employer's accompanying state-ment that the employees were free to join the Union or not. In my opinion it isunlawful for an employer to actively solicit membership upon behalf of a union ex-cept as permitted by Sections 8(a)(3) and 302(c)(4).Neither of these sections isoperative on this record.SeeSalmirs Oil Company,139 NLRB 25. And regardlessof the content of the interviews,an important consideration is the fact that theywere held in the office of top management.Revere Copper and Brass, Inc.,138NLRB 1377.And I also find that Konner Chevrolet, Inc., unlawfully solicited employees tojoin Local 355 or to subscribe to the Union's insuranceprogram by the conduct ofSupervisor Barish.Although a violation of Section 8(a)(1) and(2), I do not findthe latter because not pleaded.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of Respondents which have been found to be unlawful set forth insection III, above,occurring in connection with the operations of Respondent Com-panies as set forth above in section I, above, have a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt havingbeenfound thateach Respondent has engaged in certain unfair laborpractices it will be recommended that each of themcease and desist therefrom andthat each take specific affirmative action,as setforth below,designed to effectuate therelevant policies of the Act.Having found that Respondent Malcolm Konner Chevrolet,Inc., has renderedillegal assistanceto the Unionand, at a time whenthiscorporationknew that theUnion's majority was coerced,entered into an illegal contract containing an illegalunion-shop provision, it will be recommended thatsaid contractbe denied any forceor effect and that said Company withholdrecognition from the Union unless anduntil the Union has been certified by the Board.Although I have found that Malcolm Konner Chevrolet,Inc., entered into anillegalcontractcontaining a union-shop clause anda checkoffclause,I am unable MALCOLM KONNER CHEVROLET, INC.,ETC.549to find that either clause was enforced.Hence,itwill not be recommended thatemployees be reimbursed for initiation fees or dues.Local 60, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, et al. v. N.L.R.B.,365 U.S. 651.Cf.Galveston Maritime Association, Inc.; et al.,139 NLRB 352.Itwill be further recommended that Konner Chevrolet, Inc., offer, and that theUnion withdraw opposition to, immediate and full reinstatement to George F. Gibsonto his former position or one substantially equivalent thereto, and that they jointlyand severally make him whole for any loss of earnings suffered by his discriminatorydischarge by paying to him a sum of money for such loss. Said sum shall be equalto such earnings as he would have earned as wages from the date of the discrimina-tion against him to the date of reinstatement, or a proper offer of reinstatement, asthe case may be, less his net earnings during such period.Computation thereofshall be calculated on a quarterly basis in accordance with F. W.Woolworth Com-pany,90 NLRB 289. The backpay obligations of these Respondents shall includethe payment of interest at 6 percent to be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. It will also be recommended thatthese Respondents preserve and, upon request, make available to the Board or itsagents, all pertinent records and data necessary to assist in any analysis and deter-mination of the amount of backpay due.Since the discharge of Gibson goes "to the very heart of the Act"(N.L.R.B. v.Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4) ), it will be recommended that the remedyagainst Konner Chevrolet, Inc., and the Union be coextensive with the legislativeobjectives promulgated in Section 7 of the Act.Hence, a broad order will berecommended against these Respondents.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.Respondents,Malcolm Konner Chevrolet,Inc., and Konner Chevrolet, Inc.,are employers engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.3.Malcolm Konner Chevrolet Corp. is a successor to Malcolm Konner Chevrolet,Inc.4.By coercively interrogating its employees concerning their having signed orcirculated a petition stating they did not wish to be represented by the Union, Re-spondents Malcolm Konner Chevrolet,Inc., and Konner Chevrolet,Inc., have en-gaged in conduct proscribed by Section 8(a) (1) of the Act.5.By illegally discharging George F. Gibson for opposing the Union,Respond-ent Konner Chevrolet, Inc., has unlawfully encouraged membership in a labor or-ganization,contrary to the provisions of Section 8 (a) (1) and(3) of the Act.6.By rendering illegal assistance to the Union,and by recognizing,and enteringinto, maintaining,and giving effect to an illegal contract with the Union,Respondent,Malcolm Konner Chevrolet,Inc., has engaged in and is engaging in conduct forbid-den by Section8 (a) (1) and(2) of the Act.7.By obtaining recognition and a collective-bargaining contract when it did notenjoy an uncoercedmajority,by enforcing the terms of said contract, and by-causingKonner Chevrolet,Inc., to discharge George F.Gibson in violation ofSection 8(a)(3) ofthe Act,the Union has engaged in and is engaging in conductforbidden by Section 8(b) (1) (A) and (2) of the Act.8.By rendering illegal assistance to Local 355 in soliciting membership on itsbehalf.Konner Chevrolet has engaged in conduct forbidden by Section 8(a)(1)of the Act.9.The aforesaid conduct constitutes unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.10.Respondents have not committed any other unfair labor practices as alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case,it is recommended that:A. RespondentMalcolm Konner Chevrolet,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating its employees concerning their having signed orcirculated a petition statingthat theydid not wish to be representedby Local 355. 550DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Urging and soliciting its employees to execute application cards for member-ship in, and hospitalization insurance cards on behalf of, Local 355, and to joinLocal 355, or in any other manner offering illegal assistance and support to it orencouraging its members to join it.(c)Maintaining in effect and enforcing its contract of June 1, 1962, with Local355, or any modification, supplement, renewal, or extension thereof.(d)Recognizing or bargaining with Local 355 as the collective-bargaining agentof its shop workers and salesmen unless and until such labor organization has beenduly certified by the National Labor Relations Board as the exclusive representative.of said employees.(e) In any like or related manner interfering with, restraining, or coercing its,employees in exercising rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Post at its plant in Paramus, New Jersey, copies of the attached notice marked"Appendix A." 12Copies of said notice, to be furnished by the Regional Directorfor the Twenty-second Region, shall, after being signed by a duly authorized repre-sentative of Respondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Withdraw recognition from Local 355 as the exclusive bargaining agent of itssalesmen and shop workers unless and until said labor organization shall have beencertified by the Board as the exclusive representative of such employees.(c)Notify the Regional Director for the Twenty-second Region, in writing,within 20 days from the date of receipt of this Intermediate Report and Recom-mended Order, what steps Respondent has taken to comply herewith.13B.Respondent Konner Chevrolet, Inc., its officers, agents, successors, and assigns,.shall:1.Cease and desist from:(a) Interrogating employees concerning their having signed or circulated apetition stating that they do not wish to be represented by Local 355.(b) Encouraging membership in Local 355, or in any other labor organization,.by discharging employees or discriminating against employees in any manner inrespect to their tenure of employment or any term or condition of employment.(c)Unlawfully aiding or assisting Local 355 by soliciting membership on its-behalf.(d) In any other manner restraining, coercing, or interfering with employees inthe enjoyment or exercise of rights guaranteed in Section 7 of the Act.2Take the following affirmative action designed to effectuate the policies ofthe Act(a)Offer George F. Gibson immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniority or other rightsand privileges previously enjoyed, and jointly and severally with the Union, make himwhole for any loss of pay he may have suffered, plus interest at the rate of 6 percent,by reason of Respondent's discrimination against him.(b) Preserve and, upon request, make available to the Board or its agents, for-examination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Caldwell, New Jersey, copies of the attached notice marked"Appendix B." 14Copies of said notice, to be furnished by the Regional Directorfor the Twenty-second Region, shall, after being signed by a duly authorized repre-sentative of Respondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps12 If this Recommended Order is adopted by the Board, the words "A Decision and'Order" shall be substituted for the words "The Recommended Order of a Trial Examiner"In the notice. In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the wards "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcingan Order" shall be substituted for the words "Pursuant to aDecision and Order."11 If this Recommended Order is adopted by the Board, this provision shall be modified-to read: "Notifysaid RegionalDirector, in writing, within 10 days from the date of this-Order, what steps Respondenthas taken to complyherewith "14 See footnote 12,supra. MALCOLM KONNER CHEVROLET, INC., ETC.551shall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-second Region, in writing, within20 days from the receipt of this Intermediate Report, what steps Respondent hastaken to comply herewith.15C. Respondent Local 355, its officers, agents, representatives, successors, andassigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Konner Chevrolet, Inc., to discriminate againstemployees in violation of Section 8(a) (3) of the Act in order to encourage member-ship in said Local 355.(b) Enforcing or maintaining in effect its collective-bargaining contract, or anysupplement, extension to, or modification of, said contract, with Malcolm KonnerChevrolet, Inc., and any successor to Malcolm Konner Chevrolet, Inc.(c)Claiming recognition from, or asserting that it is the exclusive bargaining agentof the employees of, Malcolm Konner Chevrolet, Inc., and any successor thereto,unless and until it shall have been certified by the Board as such representative.(d) In any other manner restraining or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its offices and meeting halls in Jackson Heights, New York, copiesof the attached notice, marked "Appendix C." 16Copies of said notice, to besupplied by the Regional Director for the Twenty-second Region, shall, after beingsigned by an authorized representative of Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify Konner Chevrolet, Inc., that it has no objection to the employmentof George F. Gibson.(c) Jointly and severally with Konner Chevrolet, Inc., reimburse George F.Gibson for any loss of pay he may have suffered, plus interest at the rate of 6percent, by reason of the discrimination against him caused by Local 355.(d) Preserve and, upon request, make available to the Board, or its agents, forexamination and copying, all records necessary to analyze the amount of backpaypayable under the terms of this Recommended Order.(e)Notify the Regional Director for the Twenty-second Region, in writing, within20 days from the receipt of this Intermediate Report, what steps Respondent hastaken to comply herewith.17It is further recommended that the complaint be dismissed in all other respects.It is finally recommended that unless each Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Board issue anorder requiring any Respondent who fails to do so to take the action aforesaid ap-plicable to such Respondent.is See footnote 13,supra.10 See footnote 12,supra.37 See footnote13,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT coercively interrogate employees concerning their having signedor circulated a petition stating that they did not wish to be represented byAmalgamated Local Union 355.WE WILL withdraw and withhold all recognition from Amalgamated LocalUnion 355 as a collective-bargaining representative of all our employees in-cluded in the following described unit:All shopworkers and salesmen, excluding office and all others excludedunder the Labor-Management Reporting and Disclosure Act.WE WILL NOT recognize said labor organization as such representative unlessand until so certified by the National Labor Relations Board. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT give any force or effect to that agreement signed with said Local355, dated June 1, 1962, or to any modification, extension, renewal, or supple-ment thereto.WE WILL NOT encourage membership in Amalgamated Local Union 355 bysoliciting on its behalf, by recognizing or entering into an agreement withsaid Local 355 until so certified, or in any other manner prohibited by law.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8 (a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization.MALCOLM KONNER CHEVROLET, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliancewith its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that*WE WILL NOT coercively interrogate employees concerning their having signedor circulated a petition stating that they did not wish to be represented byAmalgamated Local Union 355.WE WILL NOT encourage membership in said Local 355 by illegally discharg-ing employees or in any other manner discriminating against them in regard totheir hire or tenure of employment or any term or condition of employment, orby soliciting on its behalf.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteed to them by Section 7 of the Act.WE WILL offer George F. Gibson immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniorityor other rights and privileges previously enjoyed.WE WILL jointly and severally with Amalgamated Local Union 355 makeGeorge F. Gibson whole for any loss of pay, plus interest, suffered by reasonof the discrimination against him.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization.KONNER CHEVROLET, INC,Employer.Dated-------------------By-------------------------------------------(Repiesentative)(Title)NOTE:We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions. CLARK'S FROZEN CUSTARD, INC., ETC.553APPENDIX CNOTICE TO ALL MEMBERS OF AMALGAMATED LOCAL UNION 355 AND TO THE EMPLOYEES OF MALCOLM KONNER CHEVROLET, INC., AND KONNER CHEVROLET, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT act as or claim to be the exclusive bargaining representative ofany of the salesmen or shop employees of Malcolm Konner Chevrolet, Inc., forthe purpose of dealing with it concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment unless anduntil we have been certified by the Board as such representative.WE WILL NOT give any force or effect to the agreements signed with saidLocal 355, by Malcolm Konner Chevrolet, Inc., on June 1, 1962, and by KonnerChevrolet, Inc., on June 30, 1962, or to any modifications, extensions, renewals,.or supplements thereto.WE WILL NOT cause or attempt to cause Konner Chevrolet, Inc., to dischargeor to in any way discriminate against George F. Gibson, or any other employee,in violation of Section 8 (a) (3) of the Act.WE WILL notify Konner Chevrolet, Inc., in writing, that we withdraw ourobjections to the employment of George F. Gibson and request his reinstate-ment to his former or to an equivalent position.WE WILL jointly and severally with Konner Chevrolet, Inc., make wholeGeorge F. Gibson for any loss of pay suffered as a result of the discriminationagainst him, plus interest.WE WILL NOT in any other manner restrain or coerce employees of MalcolmKonner Chevrolet, Inc., and Konner Chevrolet, Inc., in the exercise of therights guaranteed to them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.AMALGAMATED LOCAL UNION 355,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.Clark's Frozen Custard, Inc.; Dutchland Dairy Stores, Inc.;Clark's Dairy Stores, Inc.; Tosa Avenue Dairy Store, Inc.;Howell Avenue Dairy Store, Inc.; Lincoln Avenue Dairy Store,Inc.;Hales Corners Dairy Store, Inc.andRetail Store Em-ployees Union Local#444,Retail Clerks International Asso-ciation,AFL-CIO.Case No. 13-CA-5133.March 18, 1963DECISION AND ORDEROn January 14, 1963, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermediate141 NLRB No. 51.